DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 2, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 11, 12, 14 and 20. 
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Publicover et al (US 2013/0114850 A1) in view of the US patent application publication by Kuo et al (US 2012/00228646 A1), US patent application publication by Hogan et al (US 2016/0352071 A1), US patent issued to Mok et al (PN. 7,519,287) and the US patent application publication by Fransson et al (US 2019/0025930 A1).
Claim 1 has been significantly amended to necessitate the new grounds of rejection.  
Publicover et al teaches a near-eye display system that is comprised of an eye-illumination system for eye-tracking ( including the light source array: 20a, 20b, 20c and 20d, Figure 2), that is configured to be placed in front of an eye of a user of the near-eye display system and be seen through by the eye of the user to view image behind the eye-illumination system and an array of light sources (20a, 20b, 20c and 20d) configured to emit infrared light (please see paragraph [0023]) wherein the light sources of the array of light sources are spaced apart from each other.  
It is implicitly true or obvious modification to one skilled in the art to make the array of the light sources to be transparent to visible light in order for the user to see through the array of the light sources.  This means the actual structure of the light source array is transparent to visible light.  
This reference does not teach explicitly that the each light source of the light source array is characterized by small form factor such that the light sources are invisible to the eye of the user.  However such feature is either implicitly met by the light sources (20a to 20d) or obvious modification to one skilled in the art, since Publicover et al teaches explicitly that the light sources are within the line of sight of the device wearer (please see paragraph [0058]) that the size of the light sources should be made invisible to the eye of the wearer in order for the light sources not to block the view of the wearer.  
This reference further does not teach explicitly that the array of the light sources is on a substrate, transparent to visible light, and a first encapsulation layer on the array of light sources and in combination with the substrate encapsulating the array of the light sources.  Kuo et al in the same field of endeavor teaches a typical package for light sources wherein an array of light sources (320, Figure 10) is on a substrate (310) and a first encapsulation layer (340) is provided on the array of the light source and in combination with the substrate encapsulating the array of light sources, (please see paragraph [0035]).  Kuo et al teaches that the substrate may comprise material such as SiC that is known in the art to be transparent to visible light, (please see paragraph [0026]).  Also in light of the disclosure of Publicover et al, the substrate for the light sources has to be transparent to the visible light in order for the wearer to be capable of seeing thorough the light source array.  It would then have been have been obvious to one skilled in the art to apply the teachings of Kuo et al to provide typical package for the array of light sources for the benefit of allowing the light sources be encapsulated between a transparent encapsulation layer and a transparent substrate.  
These references also do not teach to further include a holographic optical element conformally coupled to a surface of the first encapsulation layer and encapsulated by a second encapsulation layer.  
Hogan et al in the same field of endeavor teaches an illumination system that is comprised of a diffuser (604, Figures 6A and 6B, 1108, Figure 11C ) that may be a diffractive optical element (please see the abstract) conformally coupled to a surface of an encapsulation layer, (please see paragraph [0067]) wherein the diffractive diffuser is configured to transmit the visible light and diffract the infrared light emitted by the array of the light sources to different respective direction, (608, Figure 6B and Figure 11C).  The diffraction function of the DOE diffuses the light from the light sources to different directions.  It however does not teaches explicitly that the diffractive diffuser (DOE, 604) is a holographic optical element.  It is known in the art that a diffractive optical element can be made holograhically to make it also a holographic diffractive optical element.  Specifically as taught by Mok et al, a diffractive diffuser (50, Figure 3) for a light source (46) may be in the form of a holographic optical element, (please see column 5, lines 5-10).  It would then have been obvious to one skilled in the art to apply the teachings of Hogan and Mok et al to provide a holographic diffuser to each light sources (please see Figure 11C of Hogan et al) for the benefit of allowing the infrared light may be properly diffracted to the desired location for tracking the eye position.  
These references further do not teach explicitly that the diffractive or holographic diffuser is also encapsulated by a second encapsulation layer.  However it is known in the art to use protective layer as encapsulation layer to encapsulate the hologram or diffractive layer to protect the layer, such is explicitly taught by Fransson et al wherein a hologram or diffractive layer (210, Figure 2) is encapsulated by a protective layer (221) serves as the encapsulation layer, (please see paragraph [0069]).  It would then have been obvious to one skilled in the art to apply the teachings of Fransson et al to include an encapsulation layer to encapsulate the holographic layer for the benefit of providing protection to the layer. 
With regard to claim 2, Hogan et al teaches that the diffuser (604 or 1108) may be diffractive diffuser, implicitly includes diffractive gratings, (please see the abstract and paragraph [0086]).  Mok et al teaches that the diffractive diffuser (50) may be a holographic diffuser, (please see column 5, lines 5-10).  
With regard to claims 3 and 4, Hogan et al teaches that the diffractive optical diffuser may comprise an array of grating areas (1108) corresponds to a respective light source in the array of the light sources (1002) that each of the grating area is characterized by a different respective diffraction angle (please see Figure 11C).  Although this reference does not teach explicitly that the diffractive optical diffuser is an array of volume Bragg gratings, such feature is either implicitly met by the volume grating structure (1108, Figure 11C) or an obvious modification to one skilled in the art since volume Bragg grating is a common type of grating known in the art, which is formed by periodically arrange volumes of the material within the grating recording medium.  
With regard to claim 5, Hogan et al in light of Mok et al teaches that the diffractive or holographic optical element is capable of bending a chief ray from a light source, (please see Figure 11C).  Although they do not teach explicitly that the bending is by at least 30 degrees, such is inherited met, (please see Figure 11C of Hogan et al) or an obvious matter of design choice to one skilled in the art for the benefit of designing the bending/diffusing of the light from the light source.  
With regard to claim 6, Publicover et al teaches that the array of light sources includes two-dimensional array (Figure 2 and 3) of light emitting diodes (please see paragraph [0055]).  
With regard to claims 7 and 8, these references do not teach explicitly about the distance between the holographic or diffractive diffuser and the array of the light sources is less than 1 mm and does not teach that the each light source of the array of the light sources is characterized by a linear dimension less than 200 m.  However, such size and dimeson are considered to be design factors that can be obvious matters of design choices to one skilled in the art to design the optimal size of the illumination system.  
With regard to claims 9 and 10, Hogan et al teaches that each light source in the array of the light sources is characterized by an emission cone, (please see Figure 6B) and the diffractive diffuser (604) is configured to expand the emission cone of the light source.  Although this reference does not teach explicitly that the emission cone with an angle being less than 40 degrees and the expansion of the emission cone being at least 50 degrees, such features are either implicitly met by the disclosure of Figure 6B or an obvious matters of design choices to one skilled in the art for the benefit of designing the expanded emission cone of each of the light sources to obtain desired illumination pattern.  
With regard to amended claims 11 and 12, Mok et al teaches that the diffractive diffuser may comprise a holographic layer which makes the diffractive diffuser also a holographic diffuser, (please see column 5).  Photopolymer is most commonly known holographic layer in the art.  To make the holographic layer includes a photopolymer is considered obvious to one skilled in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.   As shown in Figures 6B of Hogan and Figure 3 of Mok et al, the holographic diffuser, including holographic layer, may be laminated on the surface of the encapsulation layer (48, Figure 3).  With regard to amended claim 12, to make the laminated layers including the holographic layer, both encapsulation layers and the substrate layer to have index matching is common practice in the art for the benefit of reducing unwanted reflection and the interfaces of the layers.  
With regard to amended claim 13, both Kuo et al and Hogan et al teaches that substrate may be a semiconductor substrate, (please see paragraph [0026] of Kuo et al and please see paragraph [0009] of Hogan et al).  Kuo et al also teaches that the first encapsulation layer (340, Figure 10) has a flat surface.  

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Publicover et al (US 2013/0114850) in view of the US patent application publication by Kuo et al (US 2012/0228646), US patent application publication by Hogan et al (US 2016/0352071 A1) and US patent issued to Mok et al (PN. 7,519,287).
Claim 14 has been amended significantly to necessitate the new grounds of rejection.
Publicover et al teaches a near-eye display system (please see Figures 1-3), comprising an eye illumination (including light sources 20a to 20d) for eye-tracking, wherein the eye illumination comprising an array of light sources (20a to 20d) configured to emit infrared light (please see paragraph [0023]), wherein the light sources of the array of light source are spaced apart from each other, (please see Figures 2 and 3).  
This reference does not teach explicitly that the each light source of the light source array is characterized by small form factor such that the light sources are invisible to the eye of the user.  However such feature is either implicitly met by the light sources (20a to 20d) or obvious modification to one skilled in the art, since Publicover et al teaches explicitly that the light sources are within the line of sight of the device wearer (please see paragraph [0058]) that the size of the light sources should be made invisible to the eye of the wearer in order for the light sources not to block the view of the wearer.  
It is implicitly true or obvious modification to one skilled in the art to make the array of the light sources to be transparent to visible light in order for the user or wearer to see through the array of the light sources.  This means the actual structure of the light source array is transparent to visible light in order for the view not to be blocked.  
This reference further does not teach explicitly to include a substrate and a first encapsulation layer encapsulating the array of the light sources.  Kuo et al in the same field of endeavor teaches a typical package for light sources wherein an array of light sources (320, Figure 10) is on a substrate (310) and a first encapsulation layer (340) is provided on the array of the light source and in combination with the substrate encapsulating the array of light sources, (please see paragraph [0035]).  Kuo et al teaches that the substrate may comprise material such as SiC that is known in the art to be transparent to visible light, (please see paragraph [0026]).  Also in light of the disclosure of Publicover et al, the array of the light sources with the substrate and first encapsulation layer is positioned in the field of view of the eye of the user, (please see Figures 2 and 3 of Publicover et al) this requires the substrate and first encapsulation layer to be transparent to the visible light in order for the wearer to be capable of seeing thorough the light source array.  It would then have been have been obvious to one skilled in the art to apply the teachings of Kuo et al to provide typical package for the array of light sources for the benefit of allowing the light sources be encapsulated between a transparent encapsulation layer and a transparent substrate.  
These references further do not teach to include a holographic optical element conformally coupled to the surface of the first encapsulation layer.  
Hogan et al in the same field of endeavor teaches an illuminator that is comprised of an array of light sources (202, Figure 2, 1002, Figure 11C), configured to emit infrared light, (please see paragraph [0026]), wherein a diffuser (604, Figures 6A and 6B, 1108, Figure 11C ) that may be a diffractive optical element (please see the abstract) is conformally coupled to a surface of the first encapsulation layer (please see paragraph [0067]) wherein the diffractive diffuser is configured to transmit the visible light and diffract the infrared light emitted by the array of the light sources to different respective direction, (608, Figure 6B and Figure 11C).  The diffraction function of the DOE diffuses the light from the light sources to different directions.  Hogan et al teaches that an encapsulant normally may be injected into the well to form an encapsulation layer to protect the element of the light source, (please see paragraph [0067]).    
The Hogan reference however does not teaches explicitly that the diffractive diffuser (DOE, 604) is a holographic optical element.  It is known in the art that a diffractive optical element can be made holograhically to make it also a holographic diffractive optical element.  Specifically as taught by Mok et al, a diffractive diffuser (50, Figure 3) for a light source (46) may be in the form of a holographic optical element, (please see column 5, lines 5-10).  It would then have been obvious to one skilled in the art to apply the teachings of Hogan et al and Mok et al to provide a holographic diffuser for each of the light source for the benefit of allowing the infrared light may be diffracted more efficiently to the desired direction for tracking the position of the eye.   
With regard to claims 15 and 17, Hogan et al do not teach explicitly about the distance between the holographic or diffractive diffuser and the array of the light sources is less than 1 mm and does not teach that the each light source of the array of the light sources is characterized by a linear dimension less than 200 m.  However, such size and dimeson are considered to be design factors that can be obvious matters of design choices to one skilled in the art to design the optimal size of the illumination system.  
With regard to claim 16, Hogan et al teaches that the diffuser (604 or 1108) may be diffractive diffuser, implicitly includes diffractive gratings, (please see the abstract and paragraph [0086]).  Mok et al teaches that the diffractive diffuser (50) may be a holographic diffuser, (please see column 5, lines 5-10).  
With regard to claim 18, Hogan et al in light of Mok et al teaches that the diffractive or holographic optical element is capable of bending a chief ray from a light source, (please see Figure 11C).  Although they do not teach explicitly that the bending is by at least 30 degrees, such is inherited met, (please see Figure 11C of Hogan et al) or an obvious matter of design choice to one skilled in the art for the benefit of designing the bending/diffusing of the light from the light source.  
With regard to claim 19, Hogan et al teaches that each light source in the array of the light sources is characterized by an emission cone, (please see Figure 6B) and the diffractive diffuser (604) is configured to expand the emission cone of the light source.  Although this reference does not teach explicitly that the emission cone with an angle being less than 40 degrees and the expansion of the emission cone being at least 50 degrees, such features are either implicitly met by the disclosure of Figure 6B or an obvious matters of design choices to one skilled in the art for the benefit of designing the expanded emission cone of each of the light sources to obtain desired illumination pattern.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al, Kuo et al, Hogan et al and Mok et al as applied to claim 14 above, and further in view of US patent application publication by Fransson et al (US 2019/0025930 A1).
The near-eye display system comprising and eye illumination for eye-tracking taught by Publicover et al in combination with the teachings of Kuo et al, Hogan et al and Mok et al as described in claim 14 above has met all the limitations of the claim.  
With regard to claim 20, these references do not teach explicitly to include a second encapsulation layer encapsulating the holographic optical element.  However it is known in the art to use protective layer as encapsulation layer to encapsulate the hologram or diffractive layer to protect the layer, such is explicitly taught by Fransson et al wherein a hologram or diffractive layer (210, Figure 2) is encapsulated by a protective layer (221) serves as the encapsulation layer, (please see paragraph [0069]).  It would then have been obvious to one skilled in the art to apply the teachings of Fransson et al to include an encapsulation layer to encapsulate the holographic layer for the benefit of providing protection to the layer.  Furthermore, to make the laminated layers including the holographic layer, and the first and second encapsulation layers have index matching is common practice in the art for the benefit of recusing unwanted reflection and the interfaces of the layers.  
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejections set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872